124 F.3d 208
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.STATE of South Dakota, Appellee,v.Raymond EHRMAN, Appellant.
No. 97-1828SD.
United States Court of Appeals, Eighth Circuit.
Submitted Sept. 2, 1997.Filed Sept. 10, 1997.

Before FAGG, BOWMAN, and MURPHY, Circuit Judges.
PER CURIAM.


1
Raymond Ehrman sought federal review after the South Dakota Supreme Court affirmed Ehrman's state law convictions for driving while his privileges were suspended and for driving without a valid driver's license.  The district court denied Ehrman's petition for lack of jurisdiction and Ehrman appeals.  Having reviewed the record and the parties' submissions, we conclude the district court's decision is clearly correct and further discussion is not warranted.  We affirm.  See 8th Cir.  R. 47B.